Citation Nr: 1616056	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-43 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1984 to August 1992, from March 1995 to August 2001, from July 2006 to October 2006 and from September 2011 to May 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for a right foot condition was denied in February 2009 due to the lack of a current diagnosis.  The Veteran's service treatment records (STRs) show treatment for right foot pain while he was in service, as well as prescribed use of orthotics and a diagnosis of right foot sesamoiditis.  The Veteran's July 2001 separation examination notes right great toe pain and tenderness.  His post service medical treatment records show that in April 2009 he reported a history of right foot pain, and x-rays taken at that time revealed a right first toe bunion.  Post service medical records dated March 2013 show that the Veteran reported experiencing right foot pain for years and having a bunion on his right foot.

The Veteran has not been afforded a VA examination to address his claimed right foot condition.  In order to properly adjudicate this appeal, a VA examination is needed to determine the nature of any current right foot condition and whether or not it is related to service.

On remand, the RO should also update the Veteran's VA treatment records, and the Veteran should be provided an opportunity to submit any outstanding private treatment records relating to his right foot condition, or authorize VA to obtain such records on his behalf.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2. Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his right foot condition.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3. After the above development has been completed, schedule the Veteran for a VA foot examination with an appropriate professional.  The claims file should be reviewed by the examiner in conjunction with the examination.  All appropriate testing should be conducted, and all findings reported in detail. 

The examiner must provide an opinion as to whether it is at least as likely as not that any right foot condition, to include bunions and/or sesamoiditis, is related to service.

An explanation must be provided for any opinion expressed.  If the examiner cannot provide the requested opinion without resorting to mere speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, readjudicate the appeal. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).






